Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2014

                                     No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                               v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

         The clerk’s record in this appeal was filed August 8, 2013. On September 30, 2014,
appellants filed an unopposed motion asking this court to order the district clerk to file a
supplemental clerk’s record. In the motion, appellants contend that they and appellee filed
requests for supplemental records with the district clerk’s office months ago, but the requested
supplemental records were never filed despite numerous telephone calls and assurances from the
district clerk that the requested supplemental records would be filed.

       Accordingly, we GRANT appellants’ motion and ORDER the District Clerk of Zavala
County to file a supplemental clerk’s record in accordance with Appellants’ “Third Request for
Supplemental Matters to be Included in the Clerk’s Record,” which was filed December 2, 2013,
and with appellee’s April 7, 2014 letter request. We ORDER the district clerk to file the
supplemental record containing the specified documents in this court on or before October 13,
2014.

        We order the clerk of this court to serve a copy of this order on all counsel and the
District Clerk of Zavala County.
     It is so ORDERED on October 3, 2014.

                                              PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court